DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group l in the reply filed on 11/10/20 is acknowledged.  The traversal is on the ground(s) that 1) the Office Action fails to set forth the necessary rationale for requiring restriction, 2) the alleged Groups do not meet the requirements for restriction, and 3) there would not be a serious burden on the Examiner if the restriction were not required. This is not found to be entirely persuasive as evidenced by the allowance of Group l.  The remaining groups required different searches which was a serious burden on the examiner.  However, the restriction of 10/8/2020 has been withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1122" and "1116" have both been used to designate locking portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because fig. 37A appears to have extraneous lines.  See element 1120 and the line extending therefrom.  The line continues downward and slightly crosses over the line of element 1122.  Also, the drawings (in particular 36A-44) are unclear.  For example, figs 36D and 36E depict element 1104 differently in figs. 36F and 36G.  While it is clear that the cartridge is depicted in different orientations, element 1104 should not look different in the figures.  Also, figs. 43A and 43B, element numbers . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 8-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8,834,047 to Van Coppenolle et al. “Coppenolle.”
With regard to Claim 8, Van Coppenolle teaches (figs. 23 and 23A-C) a cassette (400), comprising:
a plurality of surfaces comprising a base surface (404), a top surface (402), and at least one side surface (A, B, C or D) extending between the base surface and the top surface, wherein the plurality of surfaces at least partially define a volume for dispensably containing a supply of label material (col. 8, lines 27-30);
	an outlet disposed on one of the plurality of surfaces, wherein the outlet provides a path to dispense the supply of label material from the volume (see claim 1 of Van Coppenolle);
	at least two conductive areas (418 and 414) disposed on the at least one side surface, wherein the at least two conductive areas are connected via a conductive connection (420); and
	a locking portion (416) for engaging a complementary locking element of a label printer (col. 8, lines 54-58).
With regard to Claim 9, Van Coppenolle teaches (figs. 23 and 23A-C) wherein the conductive connection comprises a conductive tape strip or a conductive paint path on the cassette.
With regard to Claim 10, Van Coppenolle teaches (figs. 23 and 23A-C) wherein the conductive connection is disposed on an interior surface of the cassette (col. 11, lines 55-56).
Claim 11, Van Coppenolle teaches (figs. 23 and 23A-C) wherein the conductive connection is disposed on an exterior surface of the cassette.
With regard to Claim 12, Van Coppenolle teaches (figs. 23 and 23A-C) wherein the conductive connection is configured to provide an indication of at least one parameter of the cassette to the label printer (col. 10, lines 21-44).
With regard to Claim 15, Van Coppenolle teaches a cassette (600), comprising:
a plurality of surfaces comprising a base surface (604), a top surface (602), and at least one side surface (A, B, C or D) extending between the base surface (604) and the top surface (602), wherein the plurality of surfaces at least partially define a volume for dispensably containing a supply of label material (col. 13, lines 1-7); 
a locking portion (616) configured to receive a locking element (32’) of a label printer (2’) (col. 13, lines 13-15); 
an outlet for the supply of label material, wherein the outlet provides a path to dispense the supply of label material from the volume (see claim 1 of Van Coppenolle); and
	at least one conductive bar protruding from at least one of the plurality of surfaces and configured to engage a corresponding conductive area of the label printer, wherein the at least one conductive bar is configured to engage the label printer at a position separate from the locking element (col. 13, line 56-col. 15, line 21).
	With regard to Claim 16, Van Coppenolle teaches wherein the at least one conductive bar is arranged to provide an indication of at least one parameter of the cassette to the label printer (col. 10, lines 21-44).

Allowable Subject Matter
Claims 13-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 13 is the inclusion of the limitations wherein the at least one parameter is a resistance reading by the label printer that is greater than 2500 ohms indicating that a cassette is not secured within the label printer.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 14 is the inclusion of the limitations wherein the at least one parameter is a resistance reading by the label printer that is between 0 and 2500 ohms indicating that a cassette is secured within the label printer.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claim 17 is the inclusion of the limitations wherein the at least one parameter is a resistance reading by the label printer that is greater than 2500 ohms indicating that a cassette is not secured within the label printer.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 18-20 is the inclusion of the limitations wherein the at least one parameter is a resistance reading by the label printer that is between 0 and 2500 ohms indicating that a cassette is secured within the label printer.  It is these features found in the claim(s) which have not been found, taught or 
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-7 is the inclusion of the limitations at least one locking portion configured to receive at least one locking element of a label printer, wherein the locking portion is nonconductive; and a first flat conductive area disposed on the at least one side surface, wherein the first flat conductive area is configured to engage a corresponding conductive area of the label printer. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 9,821,578 discloses a tape printing apparatus or the like is provided, in which both smoothness and high positioning accuracy can be realized when a tape cartridge is attached and detached.  The tape printing apparatus includes a cartridge mounting portion on which a tape cartridge having a core shaft portion disposed on an inner peripheral side of a wound print tape is detachably mounted, a .
 USP 9,533,519 discloses a cassette comprising at least one portion for engaging with a cooperating locking element of a tape printer when said cassette is correctly located in said printer, said portion comprising an elongate conductive bar extending along said cassette in a direction perpendicular to a rotational axis of a supply roll housed in said cassette (col. 2, line 64-col. 3, line 3). 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853